UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: October 31 Date of reporting period:January 31, 2012 Item 1. Schedule of Investments. 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 95.3% CONSUMER DISCRETIONARY – 14.6% ANN, Inc.*1 $ Arcos Dorados Holdings, Inc. - Class A1 Autoliv, Inc.1 AutoZone, Inc.*1 Buckle, Inc.1 Cabela's, Inc.*1 Callaway Golf Co.1 Cie Financiere Richemont S.A. - ADR1 Cie Generale des Etablissements Michelin - ADR1 Cinemark Holdings, Inc.1 Columbia Sportswear Co.1 Esprit Holdings Ltd. - ADR1 Foot Locker, Inc.1 Gannett Co., Inc.1 Goodyear Tire & Rubber Co.*1 HSN, Inc.1 Iconix Brand Group, Inc.*1 International Speedway Corp. - Class A1 J.C. Penney Co., Inc.1 Jack in the Box, Inc.*1 Johnson Outdoors, Inc. - Class A*1 JOS A Bank Clothiers, Inc.*1 Koss Corp.1 Lacrosse Footwear, Inc.1 Lakeland Industries, Inc.*1 Li & Fung Ltd. - ADR1 LVMH Moet Hennessy Louis Vuitton S.A. - ADR1 Macy's, Inc.1 Marcus Corp.1 McDonald's Corp.1 Mohawk Industries, Inc.*1 Monarch Casino & Resort, Inc.*1 Newell Rubbermaid, Inc.1 Penske Automotive Group, Inc. Polaris Industries, Inc.1 Ross Stores, Inc.1 Scripps Networks Interactive, Inc. - Class A1 Service Corp. International1 Steiner Leisure Ltd.*1 Sturm Ruger & Co., Inc.1 Thor Industries, Inc.1 Toyota Motor Corp. - ADR1 Tractor Supply Co.1 Value Line, Inc.1 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Wyndham Worldwide Corp.1 $ CONSUMER STAPLES – 9.2% Cal-Maine Foods, Inc.1 Cia de Bebidas das Americas - ADR1 Coca-Cola Enterprises, Inc.1 Coca-Cola Femsa S.A.B. de C.V. - ADR1 CVS Caremark Corp.1 Darling International, Inc.*1 Diageo PLC - ADR1 Flowers Foods, Inc.1 Heineken N.V. - ADR1 Imperial Tobacco Group PLC - ADR1 Inter Parfums, Inc.1 J&J Snack Foods Corp.1 Kraft Foods, Inc. - Class A1 L'Oreal S.A. - ADR1 Lancaster Colony Corp.1 Nestle S.A. - ADR1 Oil-Dri Corp. of America1 Reckitt Benckiser Group PLC - ADR1 Ruddick Corp.1 Safeway, Inc.1 Sanderson Farms, Inc.1 Smithfield Foods, Inc.*1 Tesco PLC - ADR1 Tootsie Roll Industries, Inc.1 Wal-Mart de Mexico S.A.B. de C.V. - ADR1 WD-40 Co.1 Weis Markets, Inc.1 Whole Foods Market, Inc.1 ENERGY – 7.3% Basic Energy Services, Inc.*1 Bill Barrett Corp.*1 Chevron Corp.1 Core Laboratories N.V.1 Dawson Geophysical Co.*1 Dresser-Rand Group, Inc.*1 Dril-Quip, Inc.*1 Ensco PLC - ADR1 Forest Oil Corp.* Gulf Island Fabrication, Inc.1 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Gulfmark Offshore, Inc. - Class A*1 $ Key Energy Services, Inc.*1 Lufkin Industries, Inc.1 Marathon Oil Corp.1 National Oilwell Varco, Inc.1 Newfield Exploration Co.*1 Noble Corp.*1 Oil States International, Inc.*1 Petroquest Energy, Inc.*1 Plains Exploration & Production Co.*1 RPC, Inc.1 SM Energy Co.1 Tidewater, Inc.1 Total S.A. - ADR1 Unit Corp.*1 Weatherford International Ltd.*1 FINANCIALS – 15.1% ACE Ltd.1 Affiliated Managers Group, Inc.*1 Alterra Capital Holdings Ltd.1 American Equity Investment Life Holding Co.1 American Express Co. Argo Group International Holdings Ltd.1 Arthur J. Gallagher & Co.1 Bar Harbor Bankshares1 Barclays PLC - ADR1 Brookfield Asset Management, Inc. - Class A1 Cardinal Financial Corp.1 Community Trust Bancorp, Inc.1 Corporate Office Properties Trust - REIT1 Cullen/Frost Bankers, Inc.1 DBS Group Holdings Ltd. - ADR1 Deutsche Bank A.G.1 Discover Financial Services1 Erie Indemnity Co. - Class A1 First Financial Bancorp1 First of Long Island Corp.1 FirstMerit Corp.1 HCC Insurance Holdings, Inc.1 Home Properties, Inc. - REIT1 Howard Hughes Corp.*1 HSBC Holdings PLC - ADR1 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Iberiabank Corp.1 $ Infinity Property & Casualty Corp.1 Jones Lang LaSalle, Inc.1 KBW, Inc.1 Knight Capital Group, Inc. - Class A*1 Lazard Ltd. - Class A1 LTC Properties, Inc. - REIT1 Mack-Cali Realty Corp. - REIT1 MB Financial, Inc.1 Meadowbrook Insurance Group, Inc.1 ORIX Corp. - ADR1 Orrstown Financial Services, Inc.1 Provident Financial PLC1 Ramco-Gershenson Properties Trust - REIT1 RLI Corp.1 Selective Insurance Group, Inc.1 StanCorp Financial Group, Inc.1 SVB Financial Group* Swiss Re A.G. - ADR*1 Texas Capital Bancshares, Inc.*1 Torchmark Corp.1 Tower Group, Inc.1 U.S. Bancorp1 United Bankshares, Inc.1 Validus Holdings Ltd.1 Walter Investment Management Corp.1 Westfield Group - ADR1 Willis Group Holdings PLC1 HEALTH CARE – 8.5% Aetna, Inc.1 Atrion Corp.1 Bio-Rad Laboratories, Inc. - Class A*1 Cardinal Health, Inc.1 Centene Corp.*1 Covidien PLC1 Daiichi Sankyo Co., Ltd. - ADR1 Genomic Health, Inc.*1 ICU Medical, Inc.*1 Magellan Health Services, Inc.*1 Merit Medical Systems, Inc.*1 Mettler-Toledo International, Inc.*1 Novartis A.G. - ADR1 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Novo Nordisk A/S - ADR1 $ Par Pharmaceutical Cos., Inc.*1 Pfizer, Inc. PSS World Medical, Inc.*1 Shire PLC - ADR1 Span-America Medical Systems, Inc.1 Teleflex, Inc.1 Teva Pharmaceutical Industries Ltd. - ADR1 Thermo Fisher Scientific, Inc.*1 Utah Medical Products, Inc.1 VCA Antech, Inc.*1 West Pharmaceutical Services, Inc.1 INDUSTRIALS – 20.2% ABB Ltd. - ADR*1 Actuant Corp. - Class A1 AGCO Corp.*1 Apogee Enterprises, Inc.1 Astec Industries, Inc.*1 Atlas Air Worldwide Holdings, Inc.*1 Barnes Group, Inc.1 Canadian National Railway Co.1 Carlisle Cos., Inc.1 Chicago Bridge & Iron Co. N.V.1 CLARCOR, Inc.1 Columbus McKinnon Corp.*1 Corrections Corp. of America*1 CPI Aerostructures, Inc.*1 Cubic Corp.1 Dolan Co.*1 Dover Corp.1 Ducommun, Inc.1 Espey Manufacturing & Electronics Corp.1 Experian PLC - ADR1 FANUC Corp. - ADR1 Flowserve Corp.1 Gardner Denver, Inc.1 Gorman-Rupp Co.1 Graham Corp.1 Granite Construction, Inc.1 Hardinge, Inc.1 Hubbell, Inc. - Class B1 IDEX Corp.1 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Insteel Industries, Inc.1 $ ITT Corp.1 John Bean Technologies Corp.1 Joy Global, Inc.1 Key Technology, Inc.*1 Kirby Corp.*1 LB Foster Co. - Class A1 Lincoln Electric Holdings, Inc.1 LS Starrett Co. - Class A1 LSI Industries, Inc.1 Marten Transport Ltd.1 MasTec, Inc.*1 Mfri, Inc.*1 Mine Safety Appliances Co.1 MSC Industrial Direct Co. - Class A1 National Presto Industries, Inc.1 Nordson Corp.1 Orbital Sciences Corp.*1 Pentair, Inc.1 Powell Industries, Inc.*1 Regal-Beloit Corp. Republic Services, Inc.1 Ryder System, Inc.1 SGS S.A. - ADR1 SIFCO Industries, Inc.1 Sterling Construction Co., Inc.*1 Sun Hydraulics Corp.1 Tennant Co.1 Tetra Tech, Inc.* Timken Co.1 Titan International, Inc.1 Trinity Industries, Inc.1 URS Corp.*1 W.W. Grainger, Inc.1 Werner Enterprises, Inc.1 Xylem, Inc.1 INFORMATION TECHNOLOGY – 10.1% Actuate Corp.*1 Acxiom Corp.*1 Anixter International, Inc.*1 Apple, Inc.*1 ARM Holdings PLC - ADR1 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Badger Meter, Inc.1 $ Baidu, Inc. - ADR*1 Broadridge Financial Solutions, Inc.1 Cabot Microelectronics Corp.*1 CACI International, Inc. - Class A*1 CTS Corp.1 Daktronics, Inc.1 Ebix, Inc.1 Fiserv, Inc.*1 Global Cash Access Holdings, Inc.*1 Infosys Ltd. - ADR1 International Business Machines Corp. Intuit, Inc.1 Jabil Circuit, Inc.1 Littelfuse, Inc.1 LTX-Credence Corp.*1 Mantech International Corp. - Class A1 Micrel, Inc.1 Microsemi Corp.*1 MKS Instruments, Inc.1 MTS Systems Corp.1 National Instruments Corp.1 NICE Systems Ltd. - ADR*1 Parametric Technology Corp.*1 Park Electrochemical Corp.1 Syntel, Inc.1 Taiwan Semiconductor Manufacturing Co., Ltd. - ADR1 Telefonaktiebolaget LM Ericsson - ADR1 Teradyne, Inc.*1 ValueClick, Inc.*1 Western Union Co.1 MATERIALS – 7.4% Anglo American PLC - ADR1 Aptargroup, Inc.1 Balchem Corp.1 BASF S.E. - ADR1 Buckeye Technologies, Inc.1 Carpenter Technology Corp.1 Celanese Corp.1 Eagle Materials, Inc.1 FMC Corp.1 Hawkins, Inc.1 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS (Continued) Innospec, Inc.*1 $ Intrepid Potash, Inc.*1 KMG Chemicals, Inc.1 Materion Corp.*1 MeadWestvaco Corp.1 Novozymes A/S - ADR1 OM Group, Inc.*1 Potash Corp. of Saskatchewan, Inc.1 Rock-Tenn Co. - Class A1 Sensient Technologies Corp.1 Stepan Co.1 Synalloy Corp.1 Walter Energy, Inc.1 Worthington Industries, Inc.1 Zep, Inc.1 TELECOMMUNICATION SERVICES – 1.0% CenturyLink, Inc.1 Chunghwa Telecom Co., Ltd. - ADR1 NII Holdings, Inc.*1 Tim Participacoes S.A. - ADR1 UTILITIES – 1.9% AES Corp.*1 Duke Energy Corp.1 Great Plains Energy, Inc.1 IDACORP, Inc.1 OGE Energy Corp.1 Westar Energy, Inc.1 TOTAL COMMON STOCKS (Cost $25,221,690) EXCHANGE-TRADED FUNDS – 6.9% Guggenheim China All-Cap ETF1 Guggenheim China Small Cap ETF1 iShares MSCI Australia Index Fund1 iShares MSCI Hong Kong Index Fund1 iShares MSCI Philippines Investable Market Index Fund1 iShares MSCI Singapore Index Fund1 iShares MSCI South Korea Index Fund1 iShares MSCI Taiwan Index Fund1 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2012 (Unaudited) Number of Shares Value EXCHANGE-TRADED FUNDS (Continued) iShares MSCI Thailand Index Fund1 $ Market Vectors Indonesia Index ETF1 TOTAL EXCHANGE-TRADED FUNDS (Cost $1,790,073) OTHER POOLED INVESTMENT VEHICLES – 0.8% MW GaveKal Asian Opportunities UCITS Fund - Class A*2 TOTAL OTHER POOLED INVESTMENT VEHICLES (Cost $250,028) SHORT-TERM INVESTMENTS – 3.1% Fidelity Institutional Money Market Fund, 0.21%3 TOTAL SHORT-TERM INVESTMENTS (Cost $833,979) TOTAL INVESTMENTS – 106.1% (Cost $28,095,770) Liabilities in Excess of Other Assets – (6.1)% ) TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (98.8)% COMMON STOCKS – (10.5)% CONSUMER DISCRETIONARY – (2.4)% ) CarMax, Inc.* ) ) Deckers Outdoor Corp.* ) ) Discovery Communications, Inc. - Class A* ) ) Hanesbrands, Inc.* ) ) Netflix, Inc.* ) ) PulteGroup, Inc.* ) ) Under Armour, Inc. - Class A* ) ) Whirlpool Corp. ) ) CONSUMER STAPLES – (0.7)% ) Energizer Holdings, Inc.* ) ) Green Mountain Coffee Roasters, Inc.* ) ) FINANCIALS – (1.1)% ) CIT Group, Inc.* ) ) Citigroup, Inc. ) ) TCF Financial Corp. ) ) HEALTH CARE – (1.3)% ) ICON PLC - ADR* ) 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) HEALTH CARE (Continued) ) Medidata Solutions, Inc.* $ ) ) PAREXEL International Corp.* ) ) STERIS Corp. ) ) INDUSTRIALS – (0.7)% ) Rockwell Collins, Inc. ) ) Snap-on, Inc. ) ) INFORMATION TECHNOLOGY – (3.8)% ) Amdocs Ltd.* ) ) Aruba Networks, Inc.* ) ) Concur Technologies, Inc.* ) ) Constant Contact, Inc.* ) ) First Solar, Inc.* ) ) Juniper Networks, Inc.* ) ) OpenTable, Inc.* ) ) Opnet Technologies, Inc. ) ) Pegasystems, Inc. ) ) Salesforce.com, Inc.* ) ) Teradata Corp.* ) ) Universal Display Corp.* ) ) Zebra Technologies Corp. - Class A* ) ) MATERIALS – (0.5)% ) Martin Marietta Materials, Inc. ) TOTAL COMMON STOCKS (Proceeds $2,758,791) ) EXCHANGE-TRADED FUNDS – (88.3)% ) iShares MSCI EAFE Index Fund ) ) iShares MSCI Emerging Markets Index Fund ) ) iShares Russell 2000 Index Fund ) ) iShares Russell 2000 Value Index Fund ) ) SPDR S&P rust ) ) SPDR S&P MidCap rust ) ) Vanguard MSCI Emerging Markets ETF ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $24,809,690) ) TOTAL SECURITIES SOLD SHORT (Proceeds $27,568,481) $ ) 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of January 31, 2012 (Unaudited) ADR – American Depository Receipt ETF – Exchange-Traded Fund PLC – Public Limited Company REIT – Real Estate Investment Trusts UCITS – Undertakings for Collective Investment in Transferrable Securities * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short.The aggregate value of segregated securities is $25,105,661. 2 Fair valued under direction of the Board of Trustees.The aggregate value of such investments is 0.8% of total net assets. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. 361 Absolute Alpha Fund SUMMARY OF INVESTMENTS As of January 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Industrials % Financials % Consumer Discretionary % Information Technology % Consumer Staples % Health Care % Materials % Energy % Utilities % Telecommunication Services % Total Common Stocks % Exchange-Traded Funds % Other Pooled Investment Vehicles % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Schedule of Investments. 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS As of January 31, 2012 (Unaudited) Number of Shares Value EXCHANGE-TRADED FUNDS – 97.6% iShares Barclays 0-5 Year TIPS Bond Fund $ iShares Barclays 1-3 Year Credit Bond Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays MBS Bond Fund iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Index Fund PIMCO Enhanced Short Maturity Strategy Fund WisdomTree Managed Futures Strategy Fund* TOTAL EXCHANGE-TRADED FUNDS (Cost $4,009,877) SHORT-TERM INVESTMENTS – 2.3% Fidelity Institutional Money Market Fund, 0.21%1 TOTAL SHORT-TERM INVESTMENTS (Cost $96,978) TOTAL INVESTMENTS – 99.9% (Cost $4,106,855) Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. 361 Long/Short Equity Fund SUMMARY OF INVESTMENTS As of January 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Exchange-Traded Funds % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Schedule of Investments. 361 Managed Futures Strategy Fund SCHEDULE OF INVESTMENTS As of January 31, 2012 (Unaudited) Number of Shares Value EXCHANGE-TRADED FUNDS – 45.4% iShares Barclays 0-5 Year TIPS Bond Fund $ iShares Barclays 1-3 Year Credit Bond Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays MBS Bond Fund PIMCO Enhanced Short Maturity Strategy Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $5,292,612) SHORT-TERM INVESTMENTS – 32.7% Fidelity Institutional Money Market Fund, 0.21%1 TOTAL SHORT-TERM INVESTMENTS (Cost $3,823,428) TOTAL INVESTMENTS – 78.1% (Cost $9,116,040) Other Assets in Excess of Liabilities – 21.9% TOTAL NET ASSETS – 100.0% $ 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. 361 Managed Futures Strategy Fund SUMMARY OF INVESTMENTS As of January 31, 2012 (Unaudited) Security Type Percent of Total Net Assets Exchange-Traded Funds % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Schedule of Investments. 361 Funds NOTES TO SCHEDULE OF INVESTMENTS January 31, 2012 (Unaudited) Note 1 – Organization 361 Absolute Alpha Fund, 361 Long/Short Equity Fund and 361 Managed Futures Strategy Fund (each a “Fund” and collectively the ‘‘Funds’’) are organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The 361 Absolute Alpha Fund’s primary investment objective is to seek capital appreciation with low volatility and low correlation relative to the broad domestic and foreign equity markets. The Fund commenced investment operations on December 31, 2010, with two classes of shares, Class A and Class I. The 361 Long/Short Equity Fund’s primary investment objective is to outperform the S&P 500 Index but with lower volatility and a low correlation to that Index.As a secondary objective, the Long/Short Equity Fund also seeks to outperform the HFRX Equity Hedge Index. The Fund commenced investment operations on December 20, 2011, with two classes of shares, Class A and Class I. The 361 Managed Futures Strategy Fund’s primary investment objective is to seek positive absolute returns that have a low correlation to the returns of broad stock and bond markets. The Fund commenced investment operations on December 20, 2011, with two classes of shares, Class A and Class I. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded.The daily settlement prices for financial futures are provided by an independent source.Options are valued at the last quoted sales price, if no sale was reported on that date, the last quoted bid price is used.Open-end mutual fund investments (including money market funds) are valued at net asset value.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. (b) Options The Funds may write or purchase options contracts primarily to enhance the Fund’s returns or reduce volatility. In addition, the Funds may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Funds write or purchase an option, an amount equal to the premium received or paid by the Funds is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire 361 Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued January 31, 2012 (Unaudited) unexercised are treated by the Funds on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on affecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Funds have realized a gain or a loss on investment transactions. The Funds, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Funds, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. (c) Stock Index Futures The Funds may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading. Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred. When the contracts are closed, the Funds recognize a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract. Risks of entering into futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying instruments. The purchase of a futures contract involves the risk that the Funds could lose more than the original margin deposit required to initiate the futures transaction.There is minimal counterparty credit risk involved in entering into futures contracts since they are exchange-traded instruments and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. The Funds had the following futures contracts open at January 31, 2012: Absolute Alpha: Number of Contracts Long (Short) Description Expiration Date Value at Trade Date Value at January 31, Unrealized Appreciation (Depreciation) 83 E-mini Nasdaq-100 Index March 2012 $ $ $ ) $ ) (d) Short Sales – The Funds may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which the Funds sell a security it does not own.To complete such a transaction, the Funds must borrow the security to make delivery to the buyer.The Funds then are obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Funds.Until the security is replaced, the Funds are required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Funds also may be required to pay a premium, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is 361 Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued January 31, 2012 (Unaudited) closed out. A gain, limited to the price at which the Funds sell the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. Note 3 – Federal Income Taxes At January 31, 2012, the gross unrealized appreciation (depreciation) of investments and options, based on cost for federal income tax purposes were as follows: Absolute Alpha Long/Short Equity Managed Futures Strategy Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) - Net unrealized appreciation $ $ $ Proceeds from securities sold short $ ) $
